DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                      GEORGE VARGAS, M.D., P.A.,
                             Appellant,

                                         v.

                        VITRA GOSINE, M.D., LLC,
                               Appellee.

                                 No. 4D20-2462

                                 [March 23, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No.
CACE19009891.

   Mario A. Garcia of Mario A. Garcia, P.A., Orlando, for appellant.

   Michael D. Redondo of Redondo Law, P.A., Miami, for appellee.

PER CURIAM.

   We dismiss this appeal from an order compelling settlement, as the
order is not a final order. The court compelled compliance with certain
terms of a settlement agreement which did not specify exactly what
disputed issues were being settled, nor did it contain any provision
regarding dismissal of the proceedings, such as requiring the parties to file
a stipulation for dismissal. See, e.g., Orchid Island Props., Inc. v. W.G.
Mills, Inc. of Bradenton, 889 So. 2d 142, 143–44 (Fla. 4th DCA 2004);
Spiegel v. H. Allen Holmes, Inc., 834 So. 2d 295 (Fla. 4th DCA 2002)
(considering an appeal from an order enforcing a settlement agreement,
which order directed the plaintiff to make payment to defendant within five
days and ordered the parties to file dismissal of their claims with
prejudice). It is apparent that further judicial labor is required in this case,
as a stipulation for dismissal or voluntary dismissal was not a term of the
settlement.

   Dismissed for lack of jurisdiction.

WARNER, LEVINE and KLINGENSMITH, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.